MARK S. TULIS                                       The Honorable:                                          Robert D. Drain
TULIS WILKES HUFF & GEIGER LLP                      Chapter 7
220 WHITE PLAINS ROAD                               Location:            300 Quarropas Street, White Plains, NY 10601
2ND FLOOR                                           Hearing Date:                                           10/05/2020
TARRYTOWN, NY 10591                                 Hearing Time:                                             10:00am
(914) 747-4400                                      Response Date:                                                  / /

                              UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK
                                   WHITE PLAINS DIVISION

          In re: DOUGLAS, SAM                                               §   Case No. 08-23258-RDD
                                                                            §
                                                                            §
      Debtor(s)                                                             §

                           NOTICE OF TRUSTEE'S FINAL REPORT AND
                             APPLICATIONS FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

               Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
          MARK S. TULIS                              , trustee of the above styled estate, has filed a
          Final Report and the trustee and the trustee's professionals have filed final fee applications,
          which are summarized in the attached Summary of Trustee's Final Report and Applications
          for Compensation.

                The complete Final Report and all applications for compensation are available for
          inspection at the Office of the Clerk, at the following address:
                United States Bankruptcy Court
                Southern District of New York
                300 Quarropas Street
                White Plains, New York 10601

                Any person wishing to object to any fee application that has not already been approved or
          to the Final Report, must file a written objection within 21 days from the mailing of this notice,
          serve a copy of the objections upon the trustee, any party whose application is being challenged
          and the United States Trustee. A hearing on the fee applications and any objection to the Final
          Report will be held at 10:00am on 10/05/2020 in Courtroom 118, United States Courthouse,
          United States Bankruptcy Court
          Southern District of New York
          300 Quarropas Street
          White Plains, New York 10601.
          If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
          dividends pursuant to FRBP 3009 without further order of the Court.


   UST Form 101-7-NFR (10/1/2010)
      Date Mailed: 08/04/2020      By: /s/MARK S. TULIS
                                                          Trustee
       MARK S. TULIS
       220 WHITE PLAINS ROAD
       2ND FLOOR
       TARRYTOWN, NY 10591
       (914) 747-4400
       mtulis@tuliswilkeslaw.com




UST Form 101-7-NFR (10/1/2010)
MARK S. TULIS                                                   The Honorable:                                                 Robert D. Drain
TULIS WILKES HUFF & GEIGER LLP                                  Chapter 7
220 WHITE PLAINS ROAD                                           Location:                300 Quarropas Street, White Plains, NY 10601
2ND FLOOR                                                       Hearing Date:                                               10/05/2020
TARRYTOWN, NY 10591                                             Hearing Time:                                                 10:00am
(914) 747-4400                                                  Response Date:                                                      / /

                                      UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF NEW YORK
                                           WHITE PLAINS DIVISION

              In re: DOUGLAS, SAM                                                            §       Case No. 08-23258-RDD
                                                                                             §
                                                                                             §
          Debtor(s)                                                                          §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                      The Final Report shows receipts of                                         $         194,232.12

                      and approved disbursements of                                              $         120,430.53
                                                            1
                      leaving a balance on hand of                                               $          73,801.59

                                                          Balance on hand:                                   $              73,801.59
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
   1            Washington Mutual Bank                      73,321.53                    0.00                    0.00              0.00
   1 -2         Washington Mutual Bank                      76,319.53                    0.00                    0.00              0.00
                                                          Total to be paid to secured creditors:             $                   0.00
                                                          Remaining balance:                                 $              73,801.59

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - MARK S. TULIS                                                       7,943.27                     0.00          7,943.27
Trustee, Expenses - MARK S. TULIS                                                     213.58                     0.00            213.58
Attorney for Trustee, Fees - TULIS WILKES HUFF &                                  11,577.00                      0.00         11,577.00
GEIGER LLP
Attorney for Trustee, Expenses - TULIS WILKES HUFF &                                    88.34                    0.00             88.34
                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
GEIGER LLP
                             Total to be paid for chapter 7 administration expenses:        $          19,822.19
                             Remaining balance:                                             $          53,979.40

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $               0.00
                             Remaining balance:                                             $          53,979.40

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          53,979.40
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 7,311.93 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  2            Roundup Funding, LLC                                      631.80                 0.00         631.80
  3            Roundup Funding, LLC                                      832.01                 0.00         832.01
  4            American Express Centurion Bank                         3,926.70                 0.00       3,926.70
  5            American Express Centurion Bank                         1,921.42                 0.00       1,921.42
                             Total to be paid for timely general unsecured claims:          $           7,311.93
                             Remaining balance:                                             $          46,667.47




  UST Form 101-7-NFR (10/1/2010)
            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                            Total to be paid for tardy general unsecured claims:          $                   0.00
                            Remaining balance:                                            $              46,667.47


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                Total to be paid for subordinated claims: $                   0.00
                                                Remaining balance:                        $              46,667.47

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 2.2% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $3,800.67. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.

              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 42,866.80.




  UST Form 101-7-NFR (10/1/2010)
                                          Prepared By: /s/MARK S. TULIS


       MARK S. TULIS
       220 WHITE PLAINS ROAD
       2ND FLOOR
       TARRYTOWN, NY 10591
       (914) 747-4400
       mtulis@tuliswilkeslaw.com
       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
